DETAILED ACTION
This action is in response to claims filed 14 June 2019 for application 16442447 filed 14 June 2019. Currently claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-10, 15 and 17-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Mayer et al. (The TensorFlow Partitioning and Scheduling Problem: It’s the Critical Path!).

Regarding claims 1, 5, and 15, Mayer discloses: A multipath neural network, comprising: 
(“Instead of randomly assigning vertices to devices, it might be better to place the vertices that are on the critical path all on the fastest device(s). The critical path is the path in the dataflow graph that has the longest computation time from source to sink vertex. Speeding up the processing of the critical path, hence, would speed up the overall computation time of the dataflow graph.” P3 §3.2 ¶1, Fig 1 wherein layers and kernels are scheduled on devices such as CPU and GPU), 
the first kernel being allocated a minimum number of cores of the compute unit and maximum number of cores of the compute unit, the minimum number of cores of the compute unit being allocated to the first kernel based on the first kernel being run concurrently with at least one other kernel on the compute unit and the maximum number of cores of the compute unit being allocated to the first kernel based on the first kernel being run alone on the compute unit (“The critical path is assigned to the fastest feasible device. If no device can hold the complete critical path, it is divided among the fastest devices. A vertex vk that is not on the critical path is assigned to the device devi with minimal sum of execution times of already assigned vertices plus the execution time of vk on devi (cf. Equation 7).”, note: a minimum number (1 device) is allocated if the path fits on the device otherwise a maximum (division amongst fastest devices) is allocated).

claims 3, 9 and 17, Mayer discloses: The multipath neural network of claim 1, wherein the first path of the multipath neural network comprises a critical path that limits throughput of the multipath neural network, and wherein a first allocation of computing resources that are available to execute the multipath neural network are allocated to the first kernel to run the first layer in the critical path of the multipath neural network, the first allocation of computing resources reducing an execution time of the multipath neural network to be less than a baseline execution time of a second allocation of computing resources allocated to the first kernel for the first layer in the critical path of the multipath neural network, the first allocation of computing resources allocated to the first kernel for the first layer in the critical path being different than the second allocation of computing resources allocated to the first kernel for the first layer in the critical path (“Instead of randomly assigning vertices to devices, it might be better to place the vertices that are on the critical path all on the fastest device(s). The critical path is the path in the dataflow graph that has the longest computation time from source to sink vertex. Speeding up the processing of the critical path, hence, would speed up the overall computation time of the dataflow graph.” P3 §3.2 ¶1).

Regarding claims 4, 10 and 18, Mayer discloses: The multipath neural network of claim 3, wherein the computing resources available to execute the multipath neural network comprise a number of compute unit cores, a memory size and a memory bandwidth (“In TensorFlow, there are heterogeneities on every level: the computational complexity of vertices, the communication volume of edges, the memory capacity of devices, the computational speed of devices, and the bandwidth between devices. All of these values can be highly heterogeneous in real-world deployments as shown in [1].” P3 §2.2 ¶3, “MITE. The idea of the MITE (Memory, Importance, Traffic, and Execution time) strategy is to consider all four optimization objectives and use a heuristic function to assign the vertices to devices.” P4 §3.3.1 ¶1).

Regarding claim 7, Mayer discloses: The system of claim 5, wherein the processing device and the compute unit are different processing devices (Figure 1, “In this section, we describe the scheduling algorithm that runs on each device (device is a broad term that can also refer to, e.g., a CPU core). We assume that a partitioning algorithm has already performed the partitioning decision, such that to device, a part of the graph is assigned. Now, the scheduling algorithm decides the execution order of the graph vertices on that device.” P4 §4 ¶1, note: the processing device and the computing device are not necessarily the same).

Regarding claim 8, Mayer discloses: The system of claim 5, wherein the processing device and the compute unit are a same processing device (Figure 1, “In this section, we describe the scheduling algorithm that runs on each device (device is a broad term that can also refer to, e.g., a CPU core). We assume that a partitioning algorithm has already performed the partitioning decision, such that to device, a part of the graph is assigned. Now, the scheduling algorithm decides the execution order of the graph vertices on that device.” P4 §4 ¶1, note: the device can run its own scheduling algorithm).

Regarding claim 19, Mayer discloses: The method of claim 17, wherein the critical path includes a layer that provides a convolution function (Table 1 p5, convolutional neural networks can be implemented).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Sheikh et al. (An Evolutionary Technique for Performance-Energy-Temperature Optimized Scheduling of Parallel Tasks on Multi-Core Processors).

Regarding claims 2, 6 and 16, while the heuristic of Mayer could conceivably be set by a user, Mayer does not explicitly disclose: The multipath neural network of claim 1, wherein the minimum number of cores and the maximum number of cores are user selectable for at least the first kernel.

Sheikh teaches: wherein the minimum number of cores and the maximum number of cores are user selectable for at least the first kernel (“Equations (10), (11) and (12) refer to the minimization of the completion time (makespan), minimization of the total energy consumption, and minimization of the maximum temperature, respectively. We term this problem as PET optimized scheduling (PETOS) problem which is formulated without any constraints on P, E, or T. However, after obtaining these fronts, a user may like to impose constraints during the solution selection phase (Section 4.6) to filter out only those solutions which satisfy the given requirements.” P671 ¶3, Fig 2).

Mayer and Sheikh are both in the same field of endeavor of scheduling and distributing tasks over computing resources. Mayer discloses a method of minimum and maximum cores for a critical path and Sheikh teaches user selection of parameters such as number of cores. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the minimum and maximum cores determined by Mayer with user selection of these parameters. One would have been motivated as this allows for user preferences to be taken into account (Sheikh abstract).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No art has been found that fairly discloses the limitations of the claims, either alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Champigny (US 2020/0183738) discloses reducing accelerating heterogeneous CPU/GPU processing by placing the critical path on a GPU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122